Opinion filed December 11, 2014




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-14-00073-CR
                                   ___________

            DEVANTE DEWAYNE MAXWELL, Appellant
                            V.
                THE STATE OF TEXAS, Appellee

                    On Appeal from the 142nd District Court
                           Midland County, Texas
                       Trial Court Cause No. CR40292

                     MEMORANDUM OPINION
      Devante Dewayne Maxwell, Appellant, has filed a motion for nonsuit and
dismissal of his appeal. In the motion, Appellant “asks this Court to enter a
nonsuit and dismiss each of the appeals . . . pending in this Court.” The motion is
signed by both Appellant and his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


December 11, 2014                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.